Citation Nr: 1720829	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right wrist fracture.

2.  Entitlement to a rating in excess of 10 percent for service-connected lower back strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997, from September 2004 to May 2005, and from June 2007 to May 2008.  The Veteran is a recipient of the Bronze Star medal for his service in Iraq, among other awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In April 2017, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that both his service-connected right wrist fracture as well as his service-connected back strain have worsened in severity since he was awarded service-connection.  A review of the record reveals that the Veteran was last afforded a VA examination to assess these disabilities in June 2008.  During the April 2017 hearing, the Veteran's representative requested that a new Compensation and Pension examination be afforded to the Veteran.  To appropriately address the issue of entitlement to an increased rating for both the Veteran's wrist and back disabilities, the Board must remand to the AOJ for further development.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records from VAMC Martinez and the Sacramento VA Medical Center for 2017.

2. The Veteran should be afforded appropriate VA examinations to determine the current nature and severity of his service-connected right wrist fracture AND his lower back strain.

3. After completion of the above, readjudicate these issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

